Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 04/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103

	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 22, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (US Pre-Granted Publication No. US 2010/0063617 A1 hereinafter “Mori”) further in view of Iseli et al. (US Pre-Granted Publication No. US 2018/0173209 A1 hereinafter “Iseli”).

	Regarding claim 22 Mori discloses:

	A method for ensuring proper positioning and alignment during processing of a workpiece in a processing environment, the method comprising: (Mori [0011] wherein the machining and model are matched for processing) providing a digital temporal model of a workpiece, (Mori [0046] [0083] wherein a virtual image is also determined at different times) the digital temporal model comprising a sequence of frames each corresponding to a discrete state of a production process (Mori [0071-0081] [0083] wherein the model includes various stages of the workpiece with different processing steps to match to the actual workpiece at different times) … and during processing of the workpiece in the production process, (i) digitally recording images of the workpiece that include workpiece position and workpiece orientation (Mori [0071-0079] wherein the camera and model are compared with unmachined workpieces prior to processing steps) (ii) continuously comparing the recorded images to the digital temporal model, (Mori [0062] [0071-0079] wherein the workpiece and model are continuously monitored) and (iii) only when the workpiece positions and workpiece orientations in the recorded images conform to positions and orientations in the digital temporal model, continuing processing of the workpiece.  (Mori [0071-0079] wherein when the model and workpiece are matched processing continues to further complete the workpiece). 

	Mori does not appear to disclose:

	requiring a different position and orientation of the workpiece;

	However, in the same field of endeavor of robotic controls Iseli discloses:

	“requiring a different position and orientation of the workpiece;” (Iseli [0119] wherein production processing with new positions and orientations is required for processing)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the different positions and orientations of Iseli with the digital robotic model of Mori because one of ordinary skill would have been motivated to make this modification in order to allow for accurate processing of a workpiece based on new positions and orientations being known (Iseli [0119]).

	Regarding claim 26 Mori in view of Iseli discloses all of the limitations of claim 22 and Mori further discloses:

	The method of claim 22, wherein comparing the recorded images to the digital temporal model comprises playing back the digital temporal model (Mori [0062] [0071-0079] wherein the model and images of the workpiece are continuously monitored) and, thereduring, comparing the recorded images to the frames of the digital temporal model.  (Mori [0062] [0071-0079] wherein the image and recorded model are compared). 

	Regarding claim 27 Mori discloses:

	A system for ensuring proper positioning and alignment during processing of a workpiece in a processing environment, the system comprising: (Mori [0011] wherein the machining and model are matched for processing) at least one sensor positioned to digitally record a video sequence of a workpiece during processing thereof in the processing environment; (Mori [0046] wherein a ccd camera is used to observe a workpiece and machining process) a computer memory for storing a digital temporal model of the workpiece the digital temporal model (Mori [0046] [0083] wherein a virtual image is also determined at different times) comprising a sequence of frames each corresponding to a discrete state of the production process …(Mori [0071-0081] [0083] wherein the model includes various stages of the workpiece with different processing steps to match to the actual workpiece at different times) and a processor configured to (i) continuously compare, during processing of the workpiece, the video sequence to the digital temporal model, (Mori [0071-0079] wherein the camera and model are compared with unmachined workpieces prior to processing steps) and (ii) determine when the workpiece positions and workpiece orientations in the video sequence conform to positions and orientations in the digital temporal model.  (Mori [0062] [0071-0079] wherein the workpiece and model are continuously monitored).

	Mori does not appear to disclose:

	requiring a different position and orientation of the workpiece;

	However, in the same field of endeavor of robotic controls Iseli discloses:

	“requiring a different position and orientation of the workpiece;” (Iseli [0119] wherein production processing with new positions and orientations is required for processing)

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the different positions and orientations of Iseli with the digital robotic model of Mori because one of ordinary skill would have been motivated to make this modification in order to allow for accurate processing of a workpiece based on new positions and orientations being known (Iseli [0119]).

	Regarding claim 30 Mori in view of Iseli discloses all of the limitations of claim 27 and Mori further discloses:

	The system of claim 27, wherein the processor is configured to compare the video sequence to the digital temporal model by playing back the digital temporal model (Mori [0062] [0071-0079] wherein the model and images of the workpiece are continuously monitored) and, thereduring, comparing the video sequence to the frames of the digital temporal model. (Mori [0062] [0071-0079] wherein the image and recorded model are compared).

	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mori and Iseli as applied to claim 22 above, and further in view of Lin et al. (US Pre-Granted Publication No. US 2017/0287137 A1 hereinafter “Lin”).

	Regarding claim 23 Mori in view of Iseli disclose all of the limitations of claim 22 and Mori further discloses:

	The method of claim 22, … (b) physically situating a workpiece into a position and orientation required for a state of the production process; (Mori [0071-0079] wherein the workpiece is placed in the correct state for processing steps to occur) (c) digitally recording an image of the workpiece in the required position and orientation; (Mori [0071-0079] wherein the image and the model must match to process the workpiece) …

	Mori does not appear to disclose:

	wherein providing the digital temporal model comprises: (a) digitally recording an image of the processing environment as at least one background image; or (d) subtracting the background image from the image of the workpiece in the required position and orientation to produce a difference image; or (e) storing the difference image as a frame of the digital temporal model; and (f) repeating steps (b) - (e) for each additional frame of the digital temporal model.

	However in the same field of object imaging Lin discloses:

	“wherein providing the digital temporal model comprises: (a) digitally recording an image of the processing environment as at least one background image;” (Lin [0036] wherein an iterative background imaging process includes an image of an object and environment) and (d) subtracting the background image from the image of the workpiece in the required position and orientation to produce a difference image; (Lin [0043] wherein the object is left as the background is removed) (e) storing the difference image as a frame of the digital temporal model; (Lin [0100] wherein the system includes stored data of the digital segmentation) 
and (f) repeating steps (b) - (e) for each additional frame of the digital temporal model.  (Lin [0048] [0075] wherein the process is iterative for object detection). 

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the imaging processing of Lin with the digital robotic model of Mori because one of ordinary skill would have been motivated to make this modification in order to allow for optimize object detection and identification while ignoring background components (Lin [0043]).

	Claims 24-25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mori and Iseli as applied to claim 22 above, and further in view of Noda et al. (US Pre-Granted Publication No. US 2011/0288667 A1 hereinafter “Noda”).

	Regarding claim 24 Mori and Iseli disclose all of the limitations of claim 22 but Mori does not appear to further disclose:

	wherein each frame of the digital temporal model includes offset boundaries.

	However, in the same field of endeavor of robotic controls Noda discloses:

	“wherein each frame of the digital temporal model includes offset boundaries.” (Noda [0102] [0117-0119] wherein the camera system uses feedback control to make up for workpiece tolerance variations).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the offset of Noda with the robotic system of Mori and Iseli because one of ordinary skill would have been motivated to make this modification in order to allow for accurate imaging and identification of a workpiece despite having some variation or offset associated with the piece (Noda [0119]).

	Regarding claim 25 Mori in view of Iseli and Noda disclose all of the limitations of claim 24 but Mori does not appear to further disclose:

	wherein the offset boundaries account for workpiece variations.

	However, in the same field of endeavor of robotic controls Noda discloses:

	“wherein the offset boundaries account for workpiece variations.” (Noda [0102] [0117-0119] wherein the camera system uses feedback control to make up for workpiece tolerance variations).	

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the offset of Noda with the robotic system of Mori and Iseli because one of ordinary skill would have been motivated to make this modification in order to allow for accurate imaging and identification of a workpiece despite having some variation or offset associated with the piece (Noda [0119]).

	Regarding claim 28 Mori in view of Iseli discloses all of the limitations of claim 27 but Mori does not appear to further disclose:

	wherein each frame of the digital temporal model includes offset boundaries.

	However, in the same field of endeavor of robotic controls Noda discloses:

	“wherein each frame of the digital temporal model includes offset boundaries.” (Noda [0102] [0117-0119] wherein the camera system uses feedback control to make up for workpiece tolerance variations).

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the offset of Noda with the robotic system of Mori and Iseli because one of ordinary skill would have been motivated to make this modification in order to allow for accurate imaging and identification of a workpiece despite having some variation or offset associated with the piece (Noda [0119]).

	Regarding claim 29 Mori in view of Iseli and Noda disclose all of the limitations of claim 28 but Noda does not appear to further disclose:

	wherein the offset boundaries account for workpiece variations.  

	However, in the same field of endeavor of robotic controls Noda discloses:

	“wherein the offset boundaries account for workpiece variations.” (Noda [0102] [0117-0119] wherein the camera system uses feedback control to make up for workpiece tolerance variations).	

	It would have been obvious for one having ordinary skill in the art prior to the effective filing date to combine the offset of Noda with the robotic system of Mori and Iseli because one of ordinary skill would have been motivated to make this modification in order to allow for accurate imaging and identification of a workpiece despite having some variation or offset associated with the piece (Noda [0119]).

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210366128 A1 discloses image training processes in model segmentation 
US 20190367289 A1 discloses a target marking machine for a workpiece coupled with a digital camera 
US 20180221966 A1 discloses a surface mapping device for precision drilling of a workpiece
US 20170195654 A1 discloses a 3D sensing apparatus based on 2 cameras 
US 20160155235 A1 discloses an imaging processing device for workpiece manipulation

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664